               Case 18-17090-LMI        Doc 134     Filed 09/19/19    Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

IN RE:
                                                            Case Number: 18-17090-LMI
REYNALDO HECHAVARRIA
GABY KRALJ
      Debtor
____________________________/

                        MOTION FOR ORDER TO SHOW CAUSE
                 AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee") files this Motion for Order to

Show Cause and states as follows:

         1) An Order dismissing this case was entered on October 19, 2018 as at the confirmation

hearing, the Debtor's plan did not conform to the claims filed by Kirkland Financial (POC #5)

and the Debtors were not current with their payments under the proposed plan.

         The plan did not conform to the claim filed by Liberty Mortgage (POC #7) but an

objection to claim was filed (ECF #70) stating that the Debtors' agreed that they were delinquent

but that the amount was incorrect so the claim should be stricken. According to the Debtors

Statement of Financial Affairs, Liberty Mortgage has a pending foreclosure, State Case Number

16-008069-CA-01.

         2) On November 15, 2018, the Trustee disbursed vested funds in the amount of

$1,011.56 to Liberty Mortgage and $8,086.74 to Kirkland Financial pursuant to this Court's order

(ECF #64) and the last plan filed.

         3) On November 28, 2018, the Debtor filed a Motion to Reinstate (ECF #83) which was

set for hearing on January 8, 2019.



                                           Page 1 of 5
               Case 18-17090-LMI          Doc 134    Filed 09/19/19   Page 2 of 5




        4) On January 4, 2019, the Debtor filed a Fifth Amended Plan which, as noted by the

Clerk, was a plan for a different case. (ECF #97)

        5) At the hearing on January 8, 2019, the Motion to Reinstate (ECF #83) was denied as

as the 4th Amended Plan still failed to conform to the claims filed by Liberty Mortgage (POC #7)

or Kirkland Financial (POC #5) and the Fifth Amended Plan did not belong to this case.

        6) On January 11, 2019, the Debtor filed a Motion to Reinstate (ECF #92) which was set

for hearing on February 2, 2019.

        7) On February 5, 2019, the Motion to Reinstate (ECF #92) was denied as was denied as

the Fifth Amended Plan filed on January 4, 2019 was the image of a plan for a different case.

        8) The correct Fifth Amended Plan was filed on February 5, 2019 but was not received

by the Trustee's office until after the hearing.

        9) On February 16, 2019, the Debtor filed a Sixth Amended Plan (ECF #98)

        10) On February 15, 2019, the Debtor filed a Motion to Reinstate (ECF #99) which was

set for hearing on March 5, 2019.

        11) On March 1, 2019, the Debtor filed a Seventh Amended Plan (ECF #104)

        11) At the hearing on March 5, 2019, the Trustee recommended that the Motion to

Reinstate (ECF #99) be denied as the Sixth Amended Plan removed the $8,086.74 payments

made to Kirkland Financial on November 15, 2019 and required the Trustee to disburse the funds

she no longer held to another creditor.

        12) On March 8, 2019, the Debtor filed a Notice of Withdrawal of the Motion to

Reinstate (ECF #99)

        13) On April 10, 2019, the Debtor filed a Motion to Reinstate (ECF #111) which was set


                                             Page 2 of 5
               Case 18-17090-LMI        Doc 134      Filed 09/19/19     Page 3 of 5




for hearing on May 7, 2019.

       14) On May 7, 2019, the Motion to Reinstate was granted as the Debtor agreed to

immediately file a new plan to resolve the issues. The Trustee provided counsel with an order

resetting the confirmation hearing for June 4, 2019 but the order submitted did not include that

information.

       15) On May 21, 2019, the Trustee filed a Notice of Deficiency for Confirmation (ECF

#115) as the issues had not been resolved.

       16) On May 24, 2019, the Debtor filed an Eight Amended Plan (ECF #116)

       17) On June 4, 2019, a confirmation hearing was held and this case was dismissed as the

Eighth Amended Plan did not disclose the $8,086.74 disbursed to Kirkland Financial on

November 11, 2018 and required the Trustee to disburse the funds sent to Kirkland Financial to

an other creditor.

       18) On June 4, 2019, the Debtor filed a Ninth Amended Plan (ECF #119)

       19) On June 28, 2019, the Debtor filed a Motion to Reinstate (ECF #124) which was set

for hearing on August 6, 2019.

       20) At the hearing on August 6, 2019, the Trustee recommended that the Motion to

Reinstate be denied as the Ninth Amended Plan reduced to Debtor's disposable income to less

than she had received and still did not disclose the $8,086.74 disbursed to Kirkland Financial on

November 11, 2018 and the $12,311.06 disbursed to Liberty Financial as of July 16, 2019 and

required the Trustee to disburse the funds sent to Kirkland Financial to an other creditor.

       30) The Debtor filed a Notice of Withdrawal of the Motion to Reinstate (ECF #124)

       31) On August 6, 2019, the Debtor filed a Motion to Reinstate (ECF #128) which was set


                                             Page 3 of 5
              Case 18-17090-LMI         Doc 134     Filed 09/19/19     Page 4 of 5




for hearing on September 10, 2019.

       32) At the hearing on September 10, 2019, the Trustee recommended that the Motion to

Reinstate be denied as nothing had been done to correct the issues pending since the first motion

to reinstate was filed in November 2018.

       33) On September 9, 2019, the Debtor withdrew the Motion to Reinstate (ECF #128)

       34) On September 15, 2019, the Debtor filed a Motion to Reinstate (ECF #132) which

was set for hearing on October 10, 2019.

       35) The Debtor has not filed a new plan since June 4, 2019.

       36) The plan does not disclose the payments already disbursed by the Chapter 13 Trustee

and requires the Trustee to disburse funds she no longer holds to a different creditor. The

Trustee's staff attorney has had several conversations with Debtor's attorney attempting to explain

how to propose a plan which can be approved and under which the Debtor may reinstate.

       37) A plan must be proposed that reflects the Debtor's payments were $1840.06 months 1

-14, that Kirkland Financial received payments in the amount of $577.63 months 1 - 14 (in

Section IIIA) and direct payments commencing thereafter (in section IIIE), and payments to

Liberty Mortgage in the amount of $879.36 month 1 - 14 (in section IIIA) and provide for the

payment of Liberty Mortgage in full as well as at least $46,392.18 to the unsecured creditors.

       WHEREFORE, the Trustee requests that this Court enter an order to show cause why this

case should continue to be docketed for motions to reinstate when the Debtor has failed to file a

plan which could be approved by the Court.

                                      RESPECTFULLY SUBMITTED:
                                                NANCY K. NEIDICH, ESQUIRE
                                                STANDING CHAPTER 13 TRUSTEE


                                           Page 4 of 5
              Case 18-17090-LMI        Doc 134     Filed 09/19/19    Page 5 of 5




                                                    P.O. BOX 279806
                                                    MIRAMAR, FL 33027-9806

                                                    By: /s/___________________
                                                            Amy E. Carrington, Esq.
                                                           Senior Staff Attorney
                                                           FLORIDA BAR NO: 101877

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Motion for Order to Show Cause and
the Notice of Hearing was served through NEF on Nathalie C. Rodriguez on behalf of Creditor
LIBERTY HOME EQUITY SOLUTIONS, INC. (FKA GENWORTH FINANCIAL HOME
EQUITY ACCESS, INC.); Richard Siegmeister, Esq. on behalf of Creditor Kirkland Financial
LLC; Richard Siegmeister, Esq. on behalf of Debtor Reynaldo Hechavarria and Joint Debtor
Gaby Kralj; and Cameron H.P. White on behalf of Creditor Kirkland Financial LLC and by US
First Class Mail to Jose A Ceide, Esq, attorney for Carriage House Condominium Association in
foreclosure case number 2016-008069-CA-01, Salazar Law, 2000 Ponce De Leon Blvd, PH
Suite, Coral Gables, FL 33134 on ___________________________:




                                                    /s/
                                                    Amy E Carrington, Esq




                                          Page 5 of 5
